internal_revenue_service number release date uiln department of the treasury person to contact telephone number refer reply to cc ita - plr-134399-02 date date legend h w corpa q dollar_figurer date year accounting firm dear this letter is in response to a request on behalf of h and w for a private_letter_ruling granting permission to revoke an election out of the installment_method pursuant to sec_453 of the internal_revenue_code facts h and w are married individual taxpayers on the cash_method_of_accounting who filed their federal_income_tax return jointly in year hereinafter the term taxpayers will be used when reference is made to h and w jointly prior to date of year h owned q shares of corpa stock hereinafter stock stock was not publicly traded and was subject_to substantial restrictions on sale on date of year h sold stock for dollar_figurer taxpayers represent that they received no cash on the date of the sale and that payments for stock were to be received in years subsequent to year plr-134399-02 taxpayers retained accounting firm to prepare the year return and provided it with a copy of the documents pertaining to the sale of stock the return reported all of the gain from the sale in year accounting firm represents that the applicability of the installment_method was not considered by any of the accountants who reviewed or signed the year return taxpayers signed the return inadvertently electing out of the installment_method on the timely filed year return subsequently an accounting firm accountant reviewed taxpayers' year return and determined that taxpayers could have reported gain from the sale of stock using the installment_method within a reasonable_time after discovering the mistake accounting firm prepared the request for permission to revoke the election out of the installment_method for the sale taxpayers represent that there was no intention on their part to elect out of the installment_method taxpayers also represent that the request for a change is not due to hindsight on their part taxpayers' request was within a reasonable_time and in accordance with the applicable administrative procedures for requesting a private_letter_ruling law and analysis sec_453 of the code provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition pursuant to sec_453 of the code and sec_15a_453-1 d of the temporary income_tax regulations a taxpayer may elect out of the installment_method in accordance with the manner prescribed by regulations under sec_15a_453-1 a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely tax_return filed for the taxable_year in which the installment_sale occurs will be considered to have elected out of using the installment_method except as otherwise provided in regulations sec_453 requires a taxpayer who desires to elect out of the installment_method for a qualifying_sale to do so on or before the due_date including extensions for the taxpayer's return for the taxable_year of the sale pursuant to sec_15a_453-1 generally an election under sec_453 d is irrevocable and such an election is revocable only with the consent of the internal_revenue_service also a revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes see sec_15a_453-1 plr-134399-02 in connection with the preparation of the year return taxpayers supplied accounting firm with documents containing information sufficient to indicate the possible application of installment_method reporting for gain from the sale at issue at no time prior to the filing of the year return did accounting firm discuss use of the installment_method with taxpayer the information submitted indicates that taxpayers' desire to revoke the election is due to accounting firm's error and not hindsight by taxpayers or for tax_avoidance purposes taxpayers' inadvertent election out was made in reliance upon accounting firm's advice and with the expectation that their liability was being minimized to the extent allowable by law as soon as accounting firm became aware of the oversight taxpayers were advised to file a request to revoke the election out accordingly based on a careful consideration of all the information submitted and representations made taxpayers may revoke the election out of the installment_method of reporting under sec_453 permission to revoke the election out of installment_method reporting for the sale is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for the sale at issue taxpayers must file an amended_return for the taxable_year of the sale and any previously filed return on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter must be attached to the amended returns the ruling contained in this letter is based upon information and representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party no opinion is expressed regarding the amount of gain realized on the sale of stock further we have made no determination regarding whether as represented by the taxpayers the sale of stock is a sale that may be accounted for in accordance with the installment_method under sec_453 in particular we express no opinion as to whether the sale proceeds were actually or constructively received by taxpayers in year or whether taxpayers’ receipt of evidences of indebtedness in year is considered a payment within the meaning of sec_453 and sec_15a b i in addition no opinion is expressed as to the tax treatment of the transaction under any provisions of the code and regulations that may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above ruling this ruling is directed only to taxpayers sec_6110 of the code provides that it may not be used or cited as precedent plr-134399-02 in accordance with the provisions of a power_of_attorney currently on file with this office we are sending a copy of this letter_ruling to taxpayers' authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax and accounting
